Morton, J.
These exceptions relate to two matters of evidence. The husband of the petitioner Levenson was called as a witness for her, and, subject to the respondent’s exceptions, was allowed to testify to the cost of the brick building erected in 1895, and to the rents received from the property, beginning in the latter part of 1895. The judge allowed the rents to be introduced as bearing upon the rental value, — rental value being one of the things that enter into market value. Lincoln v. Commonwealth, 164 Mass. 368, 380. There is nothing to show that the rents were not paid in the ordinary course of business under normal conditions and in good faith, or that they had been or were inflated for the purposes of the trial, or were higher than rents generally in that neighborhood. These things, as well as how far back the petitioner should be allowed to go, were all matters for the presiding judge to pass upon, and if taking all of the circumstances into account he was of opinion that the rents actually paid would or might assist the jury in arriving at the rental value, we think that, in the exercise of his discretion, he properly could admit them. We see nothing to show that *78his discretion was not exercised properly. And so with regard to the cost of the building. There is nothing to show that the sum paid was not paid in good faith and under normal conditions and it cannot be said, we think, as matter of law that the cost could not have assisted the jury in arriving at the market value of the petitioner’s estate as of the date when the damages were to be assessed. We see nothing to show that the presiding judge was wrong in admitting it, or that his discretion was not exercised rightly.
Exceptions overruled.